Appeal by the defendant from a judgment of the Supreme Court, Kings County (Parker, J., at trial, and Henry, J., at sentencing), rendered April 23, 2007, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in admitting into evidence the testimony of a police detective that the detective identified him as a suspect after engaging in a conversation with two individuals who were not called as witnesses, and undertaking further detective work. However, the contention is without merit since the testimony was not offered for its truth, but rather to explain police actions and the sequence of events leading to the defendant’s arrest (see People v Tosca, 98 NY2d 660 [2002]; People v Reynolds, 46 AD3d 845 [2007]; People v Monroe, 216 AD2d 494 [1995]). Furthermore, contrary to the defendant’s contention, the challenged testimony did not implicate the defendant as the perpetrator of the crime (see People v Nicholas, 1 AD3d 614 [2003]).
The defendant’s contention that the detective’s testimony *563violated his rights under the Confrontation Clause of the Sixth Amendment to the United States Constitution is unpreserved for appellate review (see CPL 470.05 [2]; People v Crawford, 54 AD3d 961, 962 [2008]; People v Johnson, 40 AD3d 1011, 1012 [2007]) and, in any event, is without merit (see Crawford v Washington, 541 US 36, 59 n 9 [2004]; People v Reynoso, 2 NY3d 820, 821 [2004]; People v Davis, 23 AD3d 833, 834-835 [2005]; cf. People v Berry, 49 AD3d 888 [2008]). Mastro, J.P., Florio, Covello and Belen, JJ., concur.